Citation Nr: 1536325	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  04-24 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for hypertension.

[The issues of entitlement to service connection for depression, gastric disorder, left knee disorder, back disorder, and prostate cancer; entitlement to compensation under 38 U.S.C.A. § 1151, as a result of treatment at a Department of Veterans Affairs medical facility in January 2008; and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) are addressed in a separate Board decision under a different docket number.]


REPRESENTATION

Veteran represented by:	Peter J. Meadows, Attorney





WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Carter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 28, 1966 to February 3, 1967.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  During the course of the appeal, the claims file was transferred to the RO in New York, New York.

In October 2006, the Veteran testified at a video conference hearing before the undersigned Acting Veterans Law Judge.  In October 2014, the Veteran was properly informed that the Acting Veterans Law Judge who conducted the hearing is no longer available to consider the appeal as an individual member of the Board, and thus was offered the opportunity to have another hearing before a member of the Board.  In October 2014, the Veteran responded with notification that he did not wish to appear at a hearing and for his case to be considered on the evidence of record; therefore, the Board finds there is no hearing request pending at this time. 

In February 2007, the Board, in pertinent part, remanded the issue of entitlement to service connection for hypertension for further development.  After the case was returned to the Board, in an April 2008 decision, the Board, in pertinent part, denied the issue on appeal.

The Veteran appealed the Board's April 2008 decision for the issue of entitlement to service connection for hypertension to the United States Court of Appeals for Veterans Claims (Court).  A March 2009 Joint Motion for Remand (JMR) was issued which set aside the April 2008 Board decision and remanded the issue of entitlement to service connection for hypertension to the Board for compliance with the terms of the JMR.  The Board remanded the issue in November 2009 and the case has since been returned to the Board for appellate review.

This appeal was processed using the Virtual Benefits Management System (VBMS).  The Virtual VA electronic claims file contains VA treatment records dated from May 2009 to April 2015, records not relevant to the claim on appeal, and duplicate copies of evidence already associated with VBMS.

The Board notes that the representative for this appeal has limited that representation to the issue of entitlement to service connection for hypertension; accordingly the other issues on appeal are addressed in a separate decision. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

A remand is required for issuance of a supplemental statement of the case (SSOC).  In September 2011, the Veteran underwent a VA disability benefits questionnaire (DBQ) examination for hypertension and the examiner provided a medical opinion.  The September 2011 examination report and medical opinion were associated with the record in September 2011, prior to issuance of the August 2012 and April 2013 SSOCs.  The Board finds this additional evidence is pertinent to the Veteran's appeal and not listed as reviewed or discussed upon readjudication in the August 2012 and April 2013 SSOCs.  Thereafter, the case was certified back to the Board in August 2014.  As a result, the Board finds that the AOJ should have initial consideration of the evidence prior to review by the Board.  See 38 C.F.R. § 19.37 (2014).


Accordingly, the case is REMANDED for the following action:

The case should be reviewed by the AOJ on the basis of additional evidence, to include the September 2011 VA DBQ examination report for hypertension and medical opinion, in the record.  If any benefit sought is not granted, the Veteran should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


